         Case 2:20-mj-00900-VCF Document 10 Filed 10/23/20 Page 1 of 4



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                             Case No.: 2:20-mj-00900-VCF

10           Plaintiff,                                     STIPULATION TO CONTINUE
                                                            THE PRELIMINARY HEARING
11           vs.                                            (First Request)

12    IVAN YAIR TOVAR-RODRIGUEZ,

13           Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and ALLISON REESE, Assistant United States

17   Attorney, counsel for the United States of America, and Benjamin Durham, counsel for

18   Defendant IVAN YAIR TOVAR-RODRIGUEZ, that the preliminary hearing date in the above-

19   captioned matter, currently scheduled for October 29, 2020, at 4:00 p.m., be vacated and

20   continued for ninety (90) days, to a date and time to be set by this Honorable Court.

21          This stipulation is entered into for the following reasons:

22          1.      The Government needs additional time to produce relevant discovery to Defense

23   Counsel.

24


                                                     1
         Case 2:20-mj-00900-VCF Document 10 Filed 10/23/20 Page 2 of 4



1               2.   Defense Counsel needs additional time to review the discovery, conduct additional

2    investigation, and confer with the Defendant about how he would like to proceed.

3               3.   The parties need additional time to discuss resolving the case pre-indictment and

4    if negotiations become futile, the Government needs additional time to seek an indictment.

5               4.   The parties agree to the continuance.

6               5.   Defendant IVAN YAIR TOVAR-RODRIGUEZ is in custody and does not object

7    to the continuance.

8               6.   Additionally, denial of this request for continuance could result in a miscarriage of

9    justice.

10              7.   The additional time requested herein is not sought for purposes of delay, but to

11   allow for a potential pre-indictment resolution of the case.

12              8.   The additional time requested by this stipulation, is allowed, with the defendant’s

13   consent under the Federal Rules of Procedure 5.1(d).

14              9.   This is the first request for a continuation of the preliminary hearing.

15              DATED: October 22, 2020

16                                                Respectfully submitted,

17                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
18
                                                  /s/ Allison Reese
19
                                                  ALLISON REESE
20                                                Assistant United States Attorney

21

22                                                /s/ Benjamin Durham

23                                                BENJAMIN DURHAM
                                                  Counsel for Defendant IVAN YAIR
24                                                TOVAR-RODRIGUEZ


                                                       2
         Case 2:20-mj-00900-VCF Document 10 Filed 10/23/20 Page 3 of 4



1                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
2                                               -oOo-

3     UNITED STATES OF AMERICA,                                 Case No.: 2:20-mj-00900-VCF

4                Plaintiff,                                     ORDER

5                vs.

6     IVAN YAIR TOVAR-RODRIGUEZ,

7                Defendant.

8                                                    ORDER

9               Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11              1.     The Government needs additional time to produce relevant discovery to Defense

12   Counsel.

13              2.     Defense Counsel needs additional time to review the discovery, conduct additional

14   investigation, and confer with the Defendant about how he would like to proceed.

15              3.     The parties need additional time to discuss resolving the case pre-indictment and

16   if negotiations become futile, the Government needs additional time to seek an indictment.

17              4.     Defendant IVAN YAIR TOVAR-RODRIGUEZ is in custody and does not object

18   to the continuance.

19              5.     Additionally, denial of this request for continuance could result in a miscarriage of

20   justice.

21              6.     The additional time requested herein is not sought for purposes of delay, but to

22   allow for a potential pre-indictment resolution of the case.

23              7.     The additional time requested by this stipulation, is allowed, with the defendant’s

24   consent under the Federal Rules of Procedure 5.1(d).


                                                         3
        Case 2:20-mj-00900-VCF Document 10 Filed 10/23/20 Page 4 of 4



1           8.     This is the first request for a continuation of the preliminary hearing.

2           For all of the above-stated reasons, the ends of justice would best be served by a

3    continuance of the preliminary hearing date.

4                                      CONCLUSIONS OF LAW

5           The ends of justice served by granting said continuance outweigh the best interest of the

6    public and the defendant, since the failure to grant said continuance would be likely to result in

7    a miscarriage of justice, would deny the parties herein to potentially resolve the case prior to

8    indictment, and further would deny the parties sufficient time and the opportunity within which

9    to be able to effectively and thoroughly prepare for the preliminary hearing, taking into account

10   the exercise of due diligence.

11          The continuance sought herein is allowed, with the defendant’s consent, pursuant to

12   Federal Rules of Procedure 5.1(d).

13                                               ORDER

14         IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for
                                                                               January 21
15   October 29, 2020, at the hour of 4:00 p.m., be vacated and continued to ________________, 2021,
                     4:00p
16   at the hour of ______ __.m..

17
     DATED this 23rd day of October, 2020.
18

19                                            _______________________________________
                                              THE HONORABLE CAM FERENBACH
20                                            UNITED STATES MAGISTRATE JUDGE

21

22

23

24


                                                     4
